Electronically Filed
                                                         Supreme Court
                                                         SCPR-15-0000521
                                                         06-AUG-2015
                                                         10:09 AM
                           SCPR-15-0000521

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE CYNTHIA LOIS MILLER, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Cynthia Lois Miller’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Cynthia Lois Miller, attorney number 4814,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:   Honolulu, Hawai#i, August 6, 2015.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson